EXHIBIT 10


OPERATING AGREEMENT




This Operating Agreement, dated June 17, 2010, is by and among China Forestry,
Inc., a Nevada corporation (“CHFY”), Financial International (Hong Kong)
Holdings Co. Ltd., a company organized and existing under the laws of the Hong
Kong SAR of the People’s Republic of China (“FIHK”); LIU, Shengli, the owner of
60% of the outstanding share capital of FIHK (“Liu”), and LI, Bin, the owner of
40% of the outstanding share capital of FIHK (“Li”) (Liu and Li collectively
being the “Shareholders”), and Hanzhong Hengtai Bio-Tech Limited, a company
organized and existing under the laws of the People’s Republic of China
(“Hengtai”); FIHK and Hengtai being hereinafter referred to as the “FIHK
Companies.”


WHEREAS, CHFY, FIHK, the Shareholders and Hengtai entered into a Share Exchange
Agreement, dated June 10, 2010 (the “Share Exchange Agreement), providing for
CHFY to acquire one hundred percent (100%) of all of the issued and outstanding
share capital of FIHK from the Shareholders in a transaction intended to qualify
as a tax-free exchange pursuant to sections 351 and 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended, pursuant to an exchange for One Hundred
Million (100,000,000) shares of newly issued common stock of CHFY and a
Convertible Note in the principal amount of $1.0 million, which note is
convertible into 68,000,000 shares of common stock of CHFY, having the terms and
conditions set forth in exhibit A to the Share Exchange Agreement (the
“Convertible Note”).


WHEREAS, at the closing of the contemplated exchange transaction, Hengtai has
agreed to provide CHFY with a cash payment in the amount of $50,000, which CHFY
will use to repay outstanding indebtedness.


WHEREAS, CHFY and the Shareholders desire CHFY to operate its subsidiary Jin
Yuan Global Ltd., a limited liability corporation organized and existing under
the laws of the Hong Kong SAR of the People’s Republic of China (“Jin Yuan
Global”), for at least 90 days after the closing of the share exchange and
during this period of time evaluate whether JinYuan Global will continue to be a
part of the entities that are merged pursuant to the Share Exchange Agreement,
all in accordance with the SEC’s shell company rules.


WHEREAS, the Board of Directors of CHFY has determined in the exercise of its
reasonable business judgment that CHFY shall continue to operate Jin Yuan Global
for at least 90 days after the closing in order to determine whether, as a
business matter, Jin Yuan Global fits within CHFY’s business plan, and, if not,
whether CHFY should dispose of the operating subsidiary to a third party.


WHEREAS, CHFY and the Shareholders have agreed that CHFY shall operate Jin Yuan
Global in the ordinary course of business after the Closing for at least 90
days.


WHEREAS, the parties have agreed that any incremental costs associated with
auditing Jin Yuan Global after the closing shall be borne by CHFY.


NOW, THEREFORE, it is mutually agreed by the parties as follows:


1.  
Operation of Jin Yuan Global Post-Closing.  CHFY, the Shareholders and FIHK
hereby agree that CHFY shall operate Jin Yuan Global in the ordinary course of
business after the Closing of the Share Exchange Agreement for a period of at
least 90 days to enable the Board of Directors of CHFY to determine whether Jin
Yuan Global fits in the business plan of CHFY or should be disposed of.



2.  
Certain Incidental Costs Associated With Operating Jin Yuan Global.  CHFY, the
Shareholders and FIHK hereby agree that any costs associated with auditing Jin
Yuan Global that may arise after the Closing of the Share Exchange Agreement
shall be borne by CHFY.



3.  
Governing Law.  This Operating Agreement shall be governed and construed in
accordance with the laws of the state of Nevada.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Operating Agreement as
of the date first written above.



CHINA FORESTRY, INC.    
HANZHONG
HENGTAI BIO-TECH LIMITED
                          By 
/s/ Tian, Yuan
  By
/s/ SHAO ZHENHENG
   
TIAN, Yuan
   
Shao Zhenheng
   
Chief Executive Officer    
   
Legal Representative
 


FINANCIAL INTERNATIONAL (HONG
KONG) HOLDINGS COMPANY LIMITED
              By /s/ Liu, Shengli      LIU, Shengli      Sole Director        
LIU, Shengli                 By /s/ Liu, Shengli      LIU, Shengli    
Owner of 60% of the outstanding share capital of Financial International (Hong
Kong)
Holdings Company Limited
      LI, Bin               By /s/ Li, Bin      LI, Bin     
Owner of 40% of the outstanding share capital of Financial International (Hong
Kong)
Holdings Company Limited
